

115 HR 3463 IH: Child Care Access Means Parents in School Reauthorization Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3463IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Clark of Massachusetts (for herself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide greater support to students with dependents,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Child Care Access Means Parents in School Reauthorization Act or the CCAMPIS Reauthorization Act. 2.Amendments to CCAMPISSection 419N of the Higher Education Act of 1965 (20 U.S.C. 1070e) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by striking The Secretary and inserting the following:  (A)In generalThe Secretary; and
 (ii)by adding the following:  (B)ReservationThe Secretary shall reserve not less than 3 percent of the funds appropriated under subsection (g) for a fiscal year to award grants under this section to Tribal Colleges and Universities (defined in section 316) that meet the requirements of this section, except that the requirements of paragraph (4) of this subsection shall not be applicable to such institutions.; and
 (B)in paragraph (4), by striking An institution and inserting Except as provided in paragraph (1)(B), an institution; (2)in subsection (e)—
 (A)in paragraph (1), by adding at the end the following:  (C)Stakeholder ConsultationThe Secretary shall work with relevant stakeholders to determine the manner in which the data described in subparagraph (B) shall be collected in order to ensure compliance with such subparagraph.; and
 (B)by adding at the end the following:  (3)Publication of reportsNot later than 1 year after the first report is submitted under paragraph (1), as amended by the CCAMPIS Reauthorization Act, and annually thereafter, the Secretary shall publish the reports submitted under paragraph (1) for the preceding year on the public website of the Department.; and
 (3)by amending subsection (g) to read as follows:  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $67,000,000 for fiscal year 2018 and each succeeding fiscal year..
 3.Report by office of postsecondary educationNot later than 1 year after the date of enactment of this Act, the Secretary of Education (acting through the Office of Postsecondary Education) shall report to Congress on the plans of the Department of Education to better serve postsecondary students with dependents.
		